OPINION — AG — ** ARCHITECT FEE SCHEDULE ** ARCHITECTS MAY `NOT' AGREE AMONG THEMSELVES TO FIX OR SET MINIMUM FEES FOR ARCHITECTURAL SERVICES RENDERED TO THE STATE OF OKLAHOMA, NOR MAY THEY AGREE AMONG THEMSELVES TO INSIST UPON BEING PAID FOR A FEASIBILITY STUDY BEFORE NEGOTIATING FOR A FEE FOR SERVICES RENDERED TO THE STATE OF OKLAHOMA. IN ADDITION, THEY MAY 'NOT' AGREE AMONG THEMSELVES TO SET OUT SPECIFIC DUTIES OR RESPONSIBILITIES FOR A SET FEE. LIKEWISE, THEY MAY 'NOT' ATTEMPT TO ACHIEVE THE ABOVE PURPOSES OR GOALS BY MEANS OF A CODE OF ETHICS, RULES OR REGULATIONS OR SIMILAR ENACTMENT ADOPTED BY THE OKLAHOMA COUNCIL OF ARCHITECTS, AMERICAN INSTITUTE OF ARCHITECTS OR SIMILAR TYPE OF ORGANIZATION, SINCE SUCH ENACTMENT WOULD NOT SUPERSEDE STATE OR FEDERAL LEGISLATION.  ANY SUCH AGREEMENT OR ARRANGEMENT MENTIONED ABOVE IS VIOLATIVE OF STATE AND FEDERAL LEGISLATION, SPECIFICALLY, 79 O.S. 1 [79-1] AND15 U.S.C.A. 1 . ANY PERSON ADJUDICATED TO HAVE VIOLATED THE ABOVE LEGISLATION IS SUBJECT TO LIABILITY IN AN ACTION FOR DAMAGES AND IN AN ACTION FOR INJUNCTIVE RELIEF. (TORT PRICE FIXING, CONTRACT) CITE: 79 O.S. 1 [79-1] (PROFESSIONS OCCUPATIONS) (TODD MARKUM)